 
 
IB 
Union Calendar No. 179 
111th CONGRESS 1st Session 
H. R. 3258 
[Report No. 111–313] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2009 
Mr. Waxman (for himself, Mr. Markey of Massachusetts, Mr. Pallone, Mrs. Capps, Mr. Sarbanes, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

October 23, 2009
Additional sponsors: Ms. Shea-Porter, Mr. Hinchey, Mr. Cohen, Mrs. Maloney, and Mr. Berman

 
October 23, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on July 20, 2009 
 
A BILL 
To amend the Safe Drinking Water Act to enhance the security of the public water systems of the United States. 
 

1.Short titleThis Act may be cited as the Drinking Water System Security Act of 2009.
2.Intentional acts affecting the security of covered water systems
(a)Amendment of Safe Drinking Water ActSection 1433 of the Safe Drinking Water Act (42 U.S.C. 300i–2) is amended to read as follows:

1433.Intentional acts
(a)Risk-based performance standards; vulnerability assessments; site security plans; emergency response plans
(1)In generalThe Administrator shall issue regulations—
(A)establishing risk-based performance standards for the security of covered water systems; and
(B)establishing requirements and deadlines for each covered water system—
(i)to conduct a vulnerability assessment or, if the system already has a vulnerability assessment, to revise the assessment to be in accordance with this section;
(ii)to update the vulnerability assessment not less than every 5 years and promptly after any change at the system that could cause the reassignment of the system to a different risk-based tier under subsection (d);
(iii)to develop, implement, and, as appropriate, revise a site security plan not less than every 5 years and promptly after a revision to the vulnerability assessment;
(iv)to develop an emergency response plan (or, if the system has already developed an emergency response plan, to revise the plan to be in accordance with this section) and revise the plan not less than every 5 years thereafter; and
(v)to provide annual training to employees and contractor employees of covered water systems on implementing site security plans and emergency response plans.
(2)Covered water systemsFor purposes of this section, the term covered water system means a public water system that—
(A)is a community water system serving a population greater than 3,300; or
(B)in the discretion of the Administrator, presents a security risk making regulation under this section appropriate.
(3)Consultation with State authoritiesIn developing and carrying out the regulations under paragraph (1), the Administrator shall consult with States exercising primary enforcement responsibility for public water systems.
(4)Consultation with other personsIn developing and carrying out the regulations under paragraph (1), the Administrator shall consult with the Secretary of Homeland Security, and, as appropriate, other persons regarding—
(A)provision of threat-related and other baseline information to covered water systems;
(B)designation of substances of concern;
(C)development of risk-based performance standards;
(D)establishment of risk-based tiers and process for the assignment of covered water systems to risk-based tiers;
(E)process for the development and evaluation of vulnerability assessments, site security plans, and emergency response plans;
(F)treatment of protected information;
(G)security at co-managed drinking water and wastewater facilities; and
(H)such other matters as the Administrator determines necessary.
(5)Substances of concernFor purposes of this section, the Administrator, in consultation with the Secretary of Homeland Security—
(A)may designate any chemical substance as a substance of concern;
(B)at the time any substance is designated pursuant to subparagraph (A), shall establish by rule a threshold quantity for the release or theft of the substance, taking into account the toxicity, reactivity, volatility, dispersability, combustibility, and flammability of the substance and the amount of the substance that, as a result of a release, is known to cause or may be reasonably anticipated to cause death, injury, or serious adverse effects to human health or the environment; and
(C)in making such a designation, shall take into account appendix A to part 27 of title 6, Code of Federal Regulations (or any successor regulations).
(6)Baseline informationThe Administrator, after consultation with appropriate departments and agencies of the Federal Government and with State, local, and tribal governments, shall, for purposes of facilitating compliance with the requirements of this section, promptly after the effective date of the regulations under subsection (a)(1) and as appropriate thereafter, provide baseline information to covered water systems regarding which kinds of intentional acts are the probable threats to—
(A)substantially disrupt the ability of the system to provide a safe and reliable supply of drinking water;
(B)cause the release of a substance of concern at the covered water system; or
(C)cause the theft, misuse, or misappropriation of a substance of concern.
(b)Risk-Based performance standardsThe regulations under subsection (a)(1) shall set forth risk-based performance standards for site security plans required by this section. The standards shall be separate and, as appropriate, increasingly stringent based on the level of risk associated with the covered water system’s risk-based tier assignment under subsection (d). In developing such standards, the Administrator shall take into account section 27.230 of title 6, Code of Federal Regulations (or any successor regulations).
(c)Vulnerability assessmentThe regulations under subsection (a)(1) shall require each covered water system to assess the system’s vulnerability to a range of intentional acts, including an intentional act that results in a release of a substance of concern that is known to cause or may be reasonably anticipated to cause death, injury, or serious adverse effects to human health or the environment. At a minimum, the vulnerability assessment shall include a review of—
(1)pipes and constructed conveyances;
(2)physical barriers;
(3)water collection, pretreatment, treatment, storage, and distribution facilities, including fire hydrants;
(4)electronic, computer, and other automated systems that are used by the covered water system;
(5)the use, storage, or handling of various chemicals, including substances of concern;
(6)the operation and maintenance of the covered water system; and
(7)the covered water system’s resiliency and ability to ensure continuity of operations in the event of a disruption caused by an intentional act.
(d)Risk-Based tiersThe regulations under subsection (a)(1) shall provide for 4 risk-based tiers applicable to covered water systems, with tier one representing the highest degree of security risk.
(1)Assignment of risk-based tiers
(A)Submission of informationThe Administrator may require a covered water system to submit information in order to determine the appropriate risk-based tier for the covered water system.
(B)Factors to considerThe Administrator shall assign (and reassign when appropriate) each covered water system to one of the risk-based tiers established pursuant to this subsection. In assigning a covered water system to a risk-based tier, the Administrator shall consider the potential consequences (such as death, injury, or serious adverse effects to human health, the environment, critical infrastructure, national security, and the national economy) from—
(i)an intentional act to cause a release, including a worst-case release, of a substance of concern at the covered water system;
(ii)an intentional act to introduce a contaminant into the drinking water supply or disrupt the safe and reliable supply of drinking water; and
(iii)an intentional act to steal, misappropriate, or misuse substances of concern.
(2)Explanation for risk-based tier assignmentThe Administrator shall provide each covered water system assigned to a risk-based tier with the reasons for the tier assignment and whether such system is required to submit an assessment under subsection (g)(2).
(e)Development and implementation of site security plansThe regulations under subsection (a)(1) shall permit each covered water system, in developing and implementing its site security plan required by this section, to select layered security and preparedness measures that, in combination, appropriately—
(1)address the security risks identified in its vulnerability assessment; and
(2)comply with the applicable risk-based performance standards required under this section.
(f)Role of employees
(1)Description of roleSite security plans and emergency response plans required under this section shall describe the appropriate roles or responsibilities that employees and contractor employees are expected to perform to deter or respond to the intentional acts described in subsection (d)(1)(B).
(2)Training for employeesEach covered water system shall annually provide employees and contractor employees with roles or responsibilities described in paragraph (1) with a minimum of 8 hours of training on carrying out those roles or responsibilities.
(3)Employee participationIn developing, revising, or updating a vulnerability assessment, site security plan, and emergency response plan required under this section, a covered water system shall include—
(A)at least one supervisory and at least one non-supervisory employee of the covered water system; and
(B)at least one representative of each certified or recognized bargaining agent representing facility employees or contractor employees with roles or responsibilities described in paragraph (1), if any, in a collective bargaining relationship with the private or public owner or operator of the system or with a contractor to that system. 
(g)Methods To reduce the consequences of a chemical release from an intentional act
(1)DefinitionIn this section, the term method to reduce the consequences of a chemical release from an intentional act means a measure at a covered water system that reduces or eliminates the potential consequences of a release of a substance of concern from an intentional act such as—
(A)the elimination or reduction in the amount of a substance of concern possessed or planned to be possessed by a covered water system through the use of alternate substances, formulations, or processes;
(B)the modification of pressures, temperatures, or concentrations of a substance of concern; and
(C)the reduction or elimination of onsite handling of a substance of concern through improvement of inventory control or chemical use efficiency.
(2)AssessmentFor each covered water system that possesses or plans to possess a substance of concern in excess of the release threshold quantity set by the Administrator under subsection (a)(5), the regulations under subsection (a)(1) shall require the covered water system to include in its site security plan an assessment of methods to reduce the consequences of a chemical release from an intentional act at the covered water system. The covered water system shall provide such assessment to the Administrator and the State exercising primary enforcement responsibility for the covered water system, if any. The regulations under subsection (a)(1) shall require the system, in preparing the assessment, to consider factors appropriate to the system’s security, public health, or environmental mission, and include—
(A)a description of the methods to reduce the consequences of a chemical release from an intentional act;
(B)how each described method to reduce the consequences of a chemical release from an intentional act could, if applied, reduce the potential extent of death, injury, or serious adverse effects to human health resulting from a chemical release;
(C)how each described method to reduce the consequences of a chemical release from an intentional act could, if applied, affect the presence of contaminants in treated water, human health, or the environment;
(D)whether each described method to reduce the consequences of a chemical release from an intentional act at the covered water system is feasible, as defined in section 1412(b)(4)(D), but not including cost calculations under subparagraph (E);
(E)the costs (including capital and operational costs) and avoided costs (including savings and liabilities) associated with applying each described method to reduce the consequences of a chemical release from an intentional act at the covered water system;
(F)any other relevant information that the covered water system relied on in conducting the assessment; and
(G)a statement of whether the covered water system has implemented or plans to implement one or more methods to reduce the consequences of a chemical release from an intentional act, a description of any such methods, and, in the case of a covered water system described in paragraph (3)(A), an explanation of the reasons for any decision not to implement any such methods.
(3)Required methods
(A)ApplicationThis paragraph applies to a covered water system—
(i)that is assigned to one of the two highest risk-based tiers under subsection (d); and
(ii)that possesses or plans to possess a substance of concern in excess of the release threshold quantity set by the Administrator under subsection (a)(5).
(B)Highest-risk systemsIf, on the basis of its assessment under paragraph (2), a covered water system described in subparagraph (A) decides not to implement methods to reduce the consequences of a chemical release from an intentional act, the State exercising primary enforcement responsibility for the covered water system, if the system is located in such a State, or the Administrator, if the covered water system is not located in such a State, shall, in accordance with a timeline set by the Administrator—
(i)determine whether to require the covered water system to implement the methods; and
(ii)for States exercising primary enforcement responsibility, report such determination to the Administrator.
(C)State or Administrator’s considerationsBefore requiring, pursuant to subparagraph (B), the implementation of a method to reduce the consequences of a chemical release from an intentional act, the State exercising primary enforcement responsibility for the covered water system, if the system is located in such a State, or the Administrator, if the covered water system is not located in such a State, shall consider factors appropriate to the security, public health, and environmental missions of covered water systems, including an examination of whether the method—
(i)would significantly reduce the risk of death, injury, or serious adverse effects to human health resulting directly from a chemical release from an intentional act at the covered water system;
(ii)would not increase the interim storage of a substance of concern by the covered water system;
(iii)would not render the covered water system unable to comply with other requirements of this Act or drinking water standards established by the State or political subdivision in which the system is located; and
(iv)is feasible, as defined in section 1412(b)(4)(D), to be incorporated into the operation of the covered water system.
(D)AppealBefore requiring, pursuant to subparagraph (B), the implementation of a method to reduce the consequences of a chemical release from an intentional act, the State exercising primary enforcement responsibility for the covered water system, if the system is located in such a State, or the Administrator, if the covered water system is not located in such a State, shall provide such covered water system an opportunity to appeal the determination to require such implementation made pursuant to subparagraph (B) by such State or the Administrator.
(4)Incomplete or late assessments
(A)Incomplete assessmentsIf the Administrator finds that the covered water system, in conducting its assessment under paragraph (2), did not meet the requirements of paragraph (2) and the applicable regulations, the Administrator shall, after notifying the covered water system and the State exercising primary enforcement responsibility for that system, if any, require the covered water system to submit a revised assessment not later than 60 days after the Administrator notifies such system. The Administrator may require such additional revisions as are necessary to ensure that the system meets the requirements of paragraph (2) and the applicable regulations.
(B)Late assessmentsIf the Administrator finds that a covered water system, in conducting its assessment pursuant to paragraph (2), did not complete such assessment in accordance with the deadline set by the Administrator, the Administrator may, after notifying the covered water system and the State exercising primary enforcement responsibility for that system, if any, take appropriate enforcement action under subsection (o).
(C)ReviewThe State exercising primary enforcement responsibility for the covered water system, if the system is located in such a State, or the Administrator, if the system is not located in such a State, shall review a revised assessment that meets the requirements of paragraph (2) and applicable regulations to determine whether the covered water system will be required to implement methods to reduce the consequences of an intentional act pursuant to paragraph (3).
(5)Enforcement
(A)Failure by State to make determinationWhenever the Administrator finds that a State exercising primary enforcement responsibility for a covered water system has failed to determine whether to require the covered water system to implement methods to reduce the consequences of a chemical release from an intentional act, as required by paragraph (3)(B), the Administrator shall so notify the State and covered water system. If, beyond the thirtieth day after the Administrator’s notification under the preceding sentence, the State has failed to make the determination described in such sentence, the Administrator shall so notify the State and covered water system and shall determine whether to require the covered water system to implement methods to reduce the consequences of a chemical release from an intentional act based on the factors described in paragraph (3)(C).
(B)Failure by State to bring enforcement actionIf the Administrator finds, with respect to a period in which a State has primary enforcement responsibility for a covered water system, that the system has failed to implement methods to reduce the consequences of a chemical release from an intentional act (as required by the State or the Administrator under paragraph (3)(B) or the Administrator under subparagraph (A)), the Administrator shall so notify the State and the covered water system. If, beyond the thirtieth day after the Administrator's notification under the preceding sentence, the State has not commenced appropriate enforcement action, the Administrator shall so notify the State and may commence an enforcement action against the system, including by seeking or imposing civil penalties under subsection (o), to require implementation of such methods.
(C)Consideration of continued primary enforcement responsibilityFor a State with primary enforcement responsibility for a covered water system, the Administrator may consider the failure of such State to make a determination as described under subparagraph (A) or to bring enforcement action as described under subparagraph (B) when determining whether a State may retain primary enforcement responsibility under this Act.
(6)Guidance for covered water systems assigned to tier 3 and tier 4For covered water systems required to conduct an assessment under paragraph (2) and assigned by the Administrator to tier 3 or tier 4 under subsection (d), the Administrator shall issue guidance and, as appropriate, provide or recommend tools, methodologies, or computer software, to assist such covered water systems in complying with the requirements of this section.
(h)Review by Administrator
(1)In generalThe regulations under subsection (a)(1) shall require each covered water system to submit its vulnerability assessment and site security plan to the Administrator for review according to deadlines set by the Administrator. The Administrator shall review each vulnerability assessment and site security plan submitted under this section and—
(A)if the assessment or plan has any significant deficiency described in paragraph (2), require the covered water system to correct the deficiency; or
(B)approve such assessment or plan.
(2)Significant deficienciesA vulnerability assessment or site security plan of a covered water system has a significant deficiency under this subsection if the Administrator, in consultation, as appropriate, with the State exercising primary enforcement responsibility for such system, if any, determines that—
(A)such assessment does not comply with the regulations established under section (a)(1); or
(B)such plan—
(i)fails to address vulnerabilities identified in a vulnerability assessment; or
(ii)fails to meet applicable risk-based performance standards.   
(3)State, regional, or local governmental entitiesNo covered water system shall be required under State, local, or tribal law to provide a vulnerability assessment or site security plan described in this section to any State, regional, local, or tribal governmental entity solely by reason of the requirement set forth in paragraph (1) that the system submit such an assessment and plan to the Administrator.
(i)Emergency response plan
(1)In generalEach covered water system shall prepare or revise, as appropriate, an emergency response plan that incorporates the results of the system’s most current vulnerability assessment and site security plan.
(2)CertificationEach covered water system shall certify to the Administrator that the system has completed an emergency response plan. The system shall submit such certification to the Administrator not later than 6 months after the system’s first completion or revision of a vulnerability assessment under this section and shall submit an additional certification following any update of the emergency response plan.
(3)ContentsA covered water system’s emergency response plan shall include—
(A)plans, procedures, and identification of equipment that can be implemented or used in the event of an intentional act at the covered water system; and
(B)actions, procedures, and identification of equipment that can obviate or significantly lessen the impact of intentional acts on public health and the safety and supply of drinking water provided to communities and individuals.
(4)CoordinationAs part of its emergency response plan, each covered water system shall provide appropriate information to any local emergency planning committee, local law enforcement officials, and local emergency response providers to ensure an effective, collective response.
(j)Maintenance of recordsEach covered water system shall maintain an updated copy of its vulnerability assessment, site security plan, and emergency response plan.
(k)Audit; inspection
(1)In generalNotwithstanding section 1445(b)(2), the Administrator, or duly designated representatives of the Administrator, shall audit and inspect covered water systems, as necessary, for purposes of determining compliance with this section.
(2)AccessIn conducting an audit or inspection of a covered water system, the Administrator or duly designated representatives of the Administrator, as appropriate, shall have access to the owners, operators, employees and contractor employees, and employee representatives, if any, of such covered water system.
(3)Confidential communication of information; aiding inspectionsThe Administrator, or a duly designated representative of the Administrator, shall offer non-supervisory employees of a covered water system the opportunity confidentially to communicate information relevant to the employer’s compliance or noncompliance with this section, including compliance or noncompliance with any regulation or requirement adopted by the Administrator in furtherance of the purposes of this section. A representative of each certified or recognized bargaining agent described in subsection (f)(3)(B), if any, or, if none, a non-supervisory employee, shall be given an opportunity to accompany the Administrator, or the duly designated representative of the Administrator, during the physical inspection of any covered water system for the purpose of aiding such inspection, if representatives of the covered water system will also be accompanying the Administrator or the duly designated representative of the Administrator on such inspection.
(l)Protection of information
(1)Prohibition of public disclosure of protected informationProtected information shall—
(A)be exempt from disclosure under section 552 of title 5, United States Code; and
(B)not be made available pursuant to any State, local, or tribal law requiring disclosure of information or records.
(2)Information sharing
(A)In generalThe Administrator shall prescribe such regulations, and may issue such orders, as necessary to prohibit the unauthorized disclosure of protected information, as described in paragraph (7).
(B)Sharing of protected informationThe regulations under subparagraph (A) shall provide standards for and facilitate the appropriate sharing of protected information with and between Federal, State, local, and tribal authorities, first responders, law enforcement officials, designated supervisory and non-supervisory covered water system personnel with security, operational, or fiduciary responsibility for the system, and designated facility employee representatives, if any. Such standards shall include procedures for the sharing of all portions of a covered water system's vulnerability assessment and site security plan relating to the roles and responsibilities of system employees or contractor employees under subsection (f)(1) with a representative of each certified or recognized bargaining agent representing such employees, if any, or, if none, with at least one supervisory and at least one non-supervisory employee with roles and responsibilities under subsection (f)(1).
(C)PenaltiesProtected information, as described in paragraph (7), shall not be shared except in accordance with the standards provided by the regulations under subparagraph (A). Any person who purposefully publishes, divulges, discloses, or makes known protected information in any manner or to any extent not authorized by the standards provided by the regulations under subparagraph (A), shall, upon conviction, be imprisoned for not more than one year or fined in accordance with the provisions of chapter 227 of title 18, United States Code, applicable to class A misdemeanors, or both, and, in the case of Federal employees or officeholders, shall be removed from Federal office or employment.
(3)Treatment of information in adjudicative proceedingsIn any judicial or administrative proceeding, protected information, as described in paragraph (7), shall be treated in a manner consistent with the treatment of Sensitive Security Information under section 525 of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1381).
(4)Other obligations unaffectedExcept as provided in subsection (h)(3), nothing in this section amends or affects an obligation of a covered water system—
(A)to submit or make available information to system employees, employee organizations, or a Federal, State, tribal, or local government agency under any other law; or
(B)to comply with any other law.
(5)Congressional oversightNothing in this section permits or authorizes the withholding of information from Congress or any committee or subcommittee thereof.
(6)Disclosure of independently furnished informationNothing in this section amends or affects any authority or obligation of a Federal, State, local, or tribal agency to protect or disclose any record or information that the Federal, State, local, or tribal agency obtains from a covered water system or the Administrator under any other law.
(7)Protected information
(A)In generalFor purposes of this section, protected information is any of the following:
(i)Vulnerability assessments and site security plans under this section, including any assessment developed pursuant to subsection (g)(2).
(ii)Documents directly related to the Administrator’s review of assessments and plans described in clause (i) and, as applicable, the State’s review of an assessment prepared under subsection (g)(2).
(iii)Documents directly related to inspections and audits under this section.
(iv)Orders, notices, or letters regarding the compliance of a covered water system with the requirements of this section.
(v)Information required to be provided to, or documents and records created by, the Administrator under subsection (d).
(vi)Documents directly related to security drills and training exercises, security threats and breaches of security, and maintenance, calibration, and testing of security equipment.
(vii)Other information, documents, and records developed exclusively for the purposes of this section that the Administrator determines would be detrimental to the security of one or more covered water systems if disclosed.
(B)Detriment requirementFor purposes of clauses (ii), (iii), (iv), (v), and (vi) of subparagraph (A), the only portions of documents, records, orders, notices, and letters that shall be considered protected information are those portions that—
(i)would be detrimental to the security of one or more covered water systems if disclosed; and
(ii)are developed by the Administrator, the State, or the covered water system for the purposes of this section.
(C)ExclusionsFor purposes of this section, protected information does not include—
(i)information that is otherwise publicly available, including information that is required to be made publicly available under any law;
(ii)information that a covered water system has lawfully disclosed other than in accordance with this section; and
(iii)information that, if disclosed, would not be detrimental to the security of one or more covered water systems, including aggregate regulatory data that the Administrator determines appropriate to describe system compliance with the requirements of this section and the Administrator’s implementation of such requirements.
(m)Relation to chemical facility security requirementsThe following provisions (and any regulations promulgated thereunder) shall not apply to any public water system subject to this Act:
(1)Title XXI of the Homeland Security Act of 2002 (as proposed to be added by H.R. 2868, the Chemical Facility Anti-Terrorism Act of 2009).
(2)Section 550 of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295).
(3)The Chemical Facility Anti-Terrorism Act of 2009.
(n)PreemptionThis section does not preclude or deny the right of any State or political subdivision thereof to adopt or enforce any regulation, requirement, or standard of performance with respect to a covered water system that is more stringent than a regulation, requirement, or standard of performance under this section.
(o)Violations
(1)In generalA covered water system that violates any requirement of this section, including by not implementing all or part of its site security plan by such date as the Administrator requires, shall be liable for a civil penalty of not more than $25,000 for each day on which the violation occurs.
(2)ProcedureWhen the Administrator determines that a covered water system is subject to a civil penalty under paragraph (1), the Administrator, after consultation with the State, for covered water systems located in a State exercising primary responsibility for the covered water system, and, after considering the severity of the violation or deficiency and the record of the covered water system in carrying out the requirements of this section, may—
(A)after notice and an opportunity for the covered water system to be heard, issue an order assessing a civil penalty under such paragraph for any past or current violation, requiring compliance immediately or within a specified time period; or
(B)commence a civil action in the United States district court in the district in which the violation occurred for appropriate relief, including temporary or permanent injunction.
(3)Methods to reduce the consequences of a chemical release from an intentional actExcept as provided in subsections (g)(4) and (g)(5), if a covered water system is located in a State exercising primary enforcement responsibility for the system, the Administrator may not issue an order or commence a civil action under this section for any deficiency in the content or implementation of the portion of the system’s site security plan relating to methods to reduce the consequences of a chemical release from an intentional act (as defined in subsection (g)(1)).
(p)Report to Congress
(1)Periodic reportNot later than 3 years after the effective date of the regulations under subsection (a)(1), and every 3 years thereafter, the Administrator shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on progress in achieving compliance with this section. Each such report shall include, at a minimum, the following:
(A)A generalized summary of measures implemented by covered water systems in order to meet each risk-based performance standard established by this section.
(B)A summary of how the covered water systems, differentiated by risk-based tier assignment, are complying with the requirements of this section during the period covered by the report and how the Administrator is implementing and enforcing such requirements during such period including—
(i)the number of public water systems that provided the Administrator with information pursuant to subsection (d)(1);
(ii)the number of covered water systems assigned to each risk-based tier;
(iii)the number of vulnerability assessments and site security plans submitted by covered water systems;
(iv)the number of vulnerability assessments and site security plans approved and disapproved by the Administrator;
(v)the number of covered water systems without approved vulnerability assessments or site security plans;
(vi)the number of covered water systems that have been assigned to a different risk-based tier due to implementation of a method to reduce the consequences of a chemical release from an intentional act and a description of the types of such implemented methods;
(vii)the number of audits and inspections conducted by the Administrator or duly designated representatives of the Administrator;
(viii)the number of orders for compliance issued by the Administrator;
(ix)the administrative penalties assessed by the Administrator for non-compliance with the requirements of this section;
(x)the civil penalties assessed by courts for non-compliance with the requirements of this section; and
(xi)any other regulatory data the Administrator determines appropriate to describe covered water system compliance with the requirements of this section and the Administrator’s implementation of such requirements.
(2)Public availabilityA report submitted under this section shall be made publicly available.
(q)Grant programs
(1)Implementation grants to StatesThe Administrator may award grants to, or enter into cooperative agreements with, States, based on an allocation formula established by the Administrator, to assist the States in implementing this section.
(2)Research, training, and technical assistance grantsThe Administrator may award grants to, or enter into cooperative agreements with, non-profit organizations to provide research, training, and technical assistance to covered water systems to assist them in carrying out their responsibilities under this section.
(3)Preparation grants
(A)GrantsThe Administrator may award grants to, or enter into cooperative agreements with, covered water systems to assist such systems in—
(i)preparing and updating vulnerability assessments, site security plans, and emergency response plans; 
(ii)assessing and implementing methods to reduce the consequences of a release of a substance of concern from an intentional act; and 
(iii)implementing any other security reviews and enhancements necessary to comply with this section.
(B)Priority
(i)NeedThe Administrator, in awarding grants or entering into cooperative agreements for purposes described in subparagraph (A)(i), shall give priority to covered water systems that have the greatest need.
(ii)Security riskThe Administrator, in awarding grants or entering into cooperative agreements for purposes described in subparagraph (A)(ii), shall give priority to covered water systems that pose the greatest security risk.
(4)Worker Training Grants Program Authority
(A)In generalThe Administrator shall establish a grant program to award grants to eligible entities to provide for training and education of employees and contractor employees with roles or responsibilities described in subsection (f)(1) and first responders and emergency response providers who would respond to an intentional act at a covered water system.
(B)AdministrationThe Administrator shall enter into an agreement with the National Institute of Environmental Health Sciences to make and administer grants under this paragraph.
(C)Use of fundsThe recipient of a grant under this paragraph shall use the grant to provide for—
(i)training and education of employees and contractor employees with roles or responsibilities described in subsection (f)(1), including the annual mandatory training specified in subsection (f)(2) or training for first responders in protecting nearby persons, property, or the environment from the effects of a release of a substance of concern at the covered water system, with priority given to covered water systems assigned to tier one or tier two under subsection (d); and
(ii)appropriate training for first responders and emergency response providers who would respond to an intentional act at a covered water system.
(D)Eligible entitiesFor purposes of this paragraph, an eligible entity is a nonprofit organization with demonstrated experience in implementing and operating successful worker or first responder health and safety or security training programs.
(r)Authorization of appropriations
(1)In generalTo carry out this section, there are authorized to be appropriated—
(A)$315,000,000 for fiscal year 2011, of which up to—
(i)$30,000,000 may be used for administrative costs incurred by the Administrator or the States, as appropriate; and
(ii)$125,000,000 may be used to implement methods to reduce the consequences of a chemical release from an intentional act at covered water systems with priority given to covered water systems assigned to tier one or tier two under subsection (d); and 
(B)such sums as may be necessary for fiscal years 2012 through 2015.
(2)Security enhancementsFunding under this subsection for basic security enhancements shall not include expenditures for personnel costs or monitoring, operation, or maintenance of facilities, equipment, or systems..
(b)Regulations; transition
(1)RegulationsNot later than 2 years after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall promulgate final regulations to carry out section 1433 of the Safe Drinking Water Act, as amended by subsection (a).
(2)Effective dateUntil the effective date of the regulations promulgated under paragraph (1), section 1433 of the Safe Drinking Water Act, as in effect on the day before the date of the enactment of this title, shall continue to apply.
(3)Savings provisionNothing in this section or the amendment made by this section shall affect the application of section 1433 of the Safe Drinking Water Act, as in effect before the effective date of the regulations promulgated under paragraph (1), to any violation of such section 1433 occurring before such effective date, and the requirements of such section 1433 shall remain in force and effect with respect to such violation until the violation has been corrected or enforcement proceedings completed, whichever is later.
3.Study to assess the threat of contamination of drinking water distribution systemsNot later than 180 days after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Homeland Security, shall—
(1)conduct a study to assess the threat of contamination of drinking water being distributed through public water systems, including fire main systems; and
(2)submit a report to the Congress on the results of such study.
 
 
October 23, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
